MEMORANDUM **
Berry Kiel Maselle, a native and citizen of South Africa, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s order of removal. We have jurisdiction pursuant to *5408 U.S.C. § 1252. We review de novo questions of law, Morales-Alegria v. Gonzales, 449 F.3d 1051, 1053 (9th Cir.2006), and we deny the petition for review.
Maselle’s contention that a conviction under CaLPenal Code § 422 does not categorically constitute a crime of violence is foreclosed by Rosales-Rosales v. Ashcroft, 347 F.3d 714, 717 (9th Cir.2003).
Maselle’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.